64185: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 64185


Short Caption:KK REAL ESTATE INV. FUND VS. CAPITAL ONEClassification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A682482Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:09/17/2014How Submitted:On Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantKK Real Estate Investment Fund, LLCBradley D. Bace
							(Alessi & Koenig, LLC)
						Huong X. Lam
							(Alessi & Koenig, LLC)
						


RespondentCapital One, N.A.Matthew D. Lamb
							(Ballard Spahr, LLP)
						Abran E. Vigil
							(Ballard Spahr, LLP)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/11/2014OpenRemittitur



14-37553: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


10/10/2013Filing FeeFiling fee due for Appeal.


10/10/2013Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.13-30274




10/10/2013Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.13-30279




10/10/2013MotionFiled Respondent Capital One's Motion to Dismiss Appeal for Lack of Jurisdiction.13-30290




10/17/2013Filing FeeFiling Fee Paid. $250.00 from Alessi & Koenig, LLC.  Check No. 1471.


10/17/2013Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.  Docketing Statement due:  20 days.13-31302




10/23/2013MotionFiled Opposition to Respondent Capital One's Motion to Dismiss Appeal for Lack of Jurisdiction.13-31838




10/23/2013Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:13-31929




10/28/2013MotionFiled Emergency Motion for Stay and Injunction Pending Appeal.13-32248




10/29/2013MotionFiled Respondent Capital One's Opposition to Motion for Injunction pending Appeal.13-32392




10/29/2013MotionFiled Reply in Support of Emergency Motion for Stay and Injunction Pending Appeal.13-32509




10/30/2013Order/ProceduralFiled Order Granting Injunction. We enjoin any foreclosure sale concerning the subject property pending further order of this court. Fn1[Appellant shall have until November 5, 2013, to provide this court with proof that the remaining defendants have been dismissed and that jurisdiction over this appeal is proper.]13-32558




10/31/2013Docketing StatementFiled Docketing Statement Civil Appeals.13-32729




11/05/2013Notice/IncomingFiled Notice of Compliance with Order.13-33198




01/17/2014Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days.14-01768




01/30/2014Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 08/14/13.  To Court Reporter: Lisa Lizotte.14-03161




02/07/2014TranscriptFiled Notice from Court Reporter. Lisa A. Lizotte stating that the requested transcripts were delivered.  Dates of transcripts: 08/14/13.14-04061




02/27/2014Notice/OutgoingIssued Notice to File Opening Brief and Appendix. Due Date: 15 days.14-06579




03/17/2014BriefFiled Appellant's Opening Brief.14-08510




03/17/2014AppendixFiled Appendix to Opening Brief Volume 1.14-08600




03/17/2014AppendixFiled Appendix to Opening Brief Volume 2.14-08602




03/17/2014Notice/IncomingFiled Notice Statutory Addendum (Vol 1)14-08603




03/17/2014Notice/IncomingFiled Notice Statutory Addendum (Vol 2)14-08604




04/11/2014MotionFiled Stipulation to Extend Time to File Answering Brief.14-11802




04/11/2014Notice/OutgoingIssued Notice Motion/Stipulation Approved. The stipulation to extend the time to file the answering brief is approved. Due date: May 16, 2014.14-11821




04/15/2014Notice/IncomingFiled Notice of Appearance of Counsel (Abran E. Vigil and Matthew D. Lamb of the law firm Ballard Spahr LLP appearing on behalf of Respondent Capital One, National Association).14-12050




05/16/2014BriefFiled Respondent's Answering Brief.14-16052




06/13/2014Order/ProceduralFiled Order Denying Motion to Dismiss Appeal. Respondent's October 10, 2013, motion to dismiss is denied.14-19542




07/21/2014Case Status UpdateBriefing Completed/To Screening.


08/14/2014MotionFiled Respondent's Motion to Disqualify Alessi & Koenig, LLC as Counsel for Appellant.14-26748




08/29/2014MotionFiled Opposition to Capital One, N.A., Successor by Merger to ING Bank, FSB's Motion to Disqualify Alessi & Koenig, LLC as Counsel for Appellant.14-28599




09/08/2014MotionFiled Reply in Support of Motion to Disqualify Alessi & Koenig, LLC as Counsel for Appellant.14-29685




09/17/2014Order/ProceduralFiled Order Submitting Appeal for Decision Without Oral Argument. Oral argument will not be scheduled in this appeal, and it shall stand submitted on the record and the briefs filed herein, as of the date of this order.14-30763




09/17/2014Case Status UpdateSubmitted for Decision.


10/14/2014MotionFiled Opposition to Capital One, N.A., Successor by Merger to ING Bank, FSB's Motion to Disqualify Alessi & Koenig, LLC as Counsel for Appellant.14-34105




10/29/2014Order/ProceduralFiled Order Denying Motion to Disqualify Counsel.14-36020




11/14/2014Order/DispositionalFiled Order of Reversal and Remand.  "REVERSE the order granting the motion to dismiss AND REMAND this matter to the district court for further proceedings consistent with this order."  Cherry, J., concurring.  fn1[The injunction imposed by our October 30, 2013, order is vacated.]  SNP14-JH/MD/MC14-37553